Case: 4:20-cv-01914-DCN Doc #: 11 Filed: 03/26/21 1 of 2. PagelD #: 54

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
ERNEST SINGLETON, ) CASE NO. 4: 20 CV 1914
)
Plaintiff, ) JUDGE DONALD C. NUGENT
)
v. ) ORDER ADOPTING
) MAGISTRATE’S REPORT AND
) RECOMMENDATION
WARDEN MARK WILLIAMS, et al., )
)
Defendants. )

This matter comes before the Court upon the Report and Recommendation of Magistrate
Judge Kathleen B. Burke. The Report and Recommendation (ECF # 10), issued on December 21,
2020, is hereby ADOPTED by this Court. Petitioner filed this action requesting a writ of habeus
corpus pursuant to 28 U.S.C. §2241, alleging that his continued confinement violates his Fourteenth
and Eighth Amendment rights due to their alleged failure to manage inmate health during the
COVID-19 pandemic. He later filed a Motion to Dismiss the petition without prejudice. (ECF #9).

The Respondent in this case sought to have the Petitioner’s claims dismissed with
prejudice based on various procedural and substantive arguments. Rather than respond to these
arguments, Petitioner requested to voluntarily dismiss his petition without prejudice. The

Respondent did not object. The Magistrate Judge properly analyzed the factors that the Sixth
Case: 4:20-cv-01914-DCN Doc #: 11 Filed: 03/26/21 2 of 2. PagelD #: 55

Circuit has outlined for determining whether dismissal without prejudice is appropriate, and

recommends that the petition be dismissed without prejudice. Neither party filed any objections

to the Report and Recommendation, nonetheless, the Court has reviewed de novo the Report and

Recommendation, see Ohio Citizen Action v. City of Seven Hills, 35 F. Supp. 2d 575, 577 (N.D.

Ohio 1999). The Magistrate’s Report and Recommendation properly analyzes the law and the

recommendation is supported by the record. This Court, therefore, adopts the Magistrate’s

Report in its entirety. The Motion to Dismiss without Prejudice is GRANTED. (ECF #9); and,

the Petition is DISMISSED without prejudice. (ECF #1). IT IS SO ORDERED.

 

       

WM W Lis? [VAS
DONALD C. NUGENT,
United States District Judge

2 he
